FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                 _____________________________

                         No. 1D17-1015
                 _____________________________

CEDRIC ROBINSON,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                 _____________________________


On appeal from the Circuit Court for Leon County.
Angela C. Dempsey, Judge.

                          May 17, 2018


PER CURIAM.

     Appellant was convicted of numerous offenses, including
sale, purchase, manufacture, or delivery of methamphetamine
(count I) and possession of methamphetamine with the intent to
sell (count II). His sole argument on appeal is that these two
convictions violate double jeopardy. We disagree and affirm.

     The double jeopardy clauses in the state and federal
constitutions protect against (among other things) “multiple
punishments for the same offense.” Lee v. State, 223 So. 3d 342,
347 (Fla. 1st DCA 2017) (quoting Ohio v. Johnson, 467 U.S. 493,
498 (1984)). But, double jeopardy does not preclude separate
convictions for offenses that occur in different criminal episodes
or that are based on distinct acts. Id. at 348; see also Sanders v.
State, 101 So. 3d 373, 375 (Fla. 1st DCA 2012) (“If it is
determined that the charged offenses occurred in different
criminal episodes or constituted different acts, no further
analysis is necessary and the separate offenses do not violate
double jeopardy.”). Additionally, “settled precedent establishes
that an appellant may not be charged[1] with two separate
offenses premised on his possession of the same contraband
found in differing packages in the same location when the
contraband is seized as part of the same search.” Godfrey v.
State, 947 So. 2d 565, 567 (Fla. 1st DCA 2006) (first emphasis in
original, other emphasis added); but see Mosely v. State, 659 So.
2d 1342 (Fla. 5th DCA) (rejecting defendant’s argument that
double jeopardy precluded his dual convictions for possession of
cocaine and trafficking in cocaine where the offenses were
predicated on different forms of the drug—powdered and crack—
found in different places in the defendant’s car), rev. denied, 666
So. 2d 144 (Fla. 1995).

     Here, unlike Godfrey, the record establishes that the offenses
in counts I and II are based on different contraband found at
different locations through different searches: count I was based
on the liquid mixtures containing methamphetamine in “cook
pots” at Appellant’s house found pursuant to a search warrant
obtained after Appellant’s arrest on count II, which was based on
the powdered methamphetamine found in Appellant’s car earlier
in the day when he was stopped by police after he left his house
and met with someone in a pharmacy parking lot. Moreover,


    1  Presumably, the opinion meant to say “convicted,” rather
than “charged,” because as Judge Winokur explained in his
concurring opinion in Lee, “in the multiple punishment context, it
is the punishment that implicates the protection against double
jeopardy, not the criminal charges alone.” 223 So. 3d at 361
(emphasis in original); see also State v. Sholl, 18 So. 3d 1158,
1162 (Fla. 1st DCA 2009) (“When an information contains two or
more charges which amount to the same offense, ‘[d]ouble
jeopardy concerns require only that the trial judge filter out
multiple punishments at the end of the trial, not at the
beginning.’”) (quoting Claps v. State, 971 So. 2d 131, 134 (Fla. 2d
DCA 2007)).

                                2
because the offenses involve different forms of methamphetamine
found at different locations at different times, the record further
establishes that the offenses involve different criminal episodes
or distinct acts, or both.      See Lee, 223 So. 3d at 348-50
(summarizing the factors to be considered when determining
whether offenses arise in one or more criminal episode or are
based on distinct acts). Accordingly, double jeopardy does not
preclude Appellant’s dual convictions on counts I and II.

    AFFIRMED.

WETHERELL, RAY, and OSTERHAUS, JJ., concur.

                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Andy Thomas, Public Defender, and Maria Ines Suber, Assistant
Public Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Heather Flanagan Ross,
Assistant Attorney General, Tallahassee, for Appellee.




                                3